I concur in the opinion of Justice MURRAY.
The majority have not deemed it appropriate or proper to discuss the merits of the controversy between the parties to the main suit, and thereby probably prejudice the rights of those parties in subsequent proceedings below. The merits of that controversy are in no possible sense involved in this matter of contempt only.
Assuming jurisdiction of this contempt proceeding, as we have done with much reluctance, the only questions before this court are, first, whether the respondents have been guilty of willfully violating the terms of the injunction, and, second, if so, by what means, and in what degree, should those so found guilty be punished.
Finding, unanimously, that the respondents are guilty under the evidence, nothing remained but to assess appropriate penalties for such violations. In that respect, the majority have agreed upon the penalties specified in Justice MURRAY'S opinion. Justice BOBBITT concurs in those assessments as to some of the respondents, but dissents, in the matter of degree, from the penalties fixed by the majority as to the other violators. It is a matter of conscience and discretion, permitting reasonable disagreement.
The majority concur in much that is said by Justice BOBBITT, in the abstract. We particularly agree to the abstract proposition that the rights of employer and of strikers should be protected alike by the courts of the land. But we would go further, and include in that protection the rights of those employees who have remained at work and who claim and ask the right to continue to do so. We say that those who are at work, and want and ask to be permitted to continue at work, are entitled to do so without being stalked, waylaid, beaten, their faces and bodies slashed with broken glass, their clothes publicly stripped from their bodies, as was done by respondents to women employees who saw fit to remain at their work in order to earn a livelihood for themselves and their families.
We say that the protection of the law should be extended alike, and without discrimination, not only to employers and strikers, but as well to workers peaceably pursuing their employment, in disregard of the strike.
This contempt proceeding has nothing to do with the controversy out of which the strike arose, nor with the merits of the injunction appealed from. It has only to do with the question of whether this court has the power and discretion and duty to punish acts of violence done in willful defiance of its decrees.